Title: From George Washington to Brigadier General Casimir Pulaski, 14 January 1778
From: Washington, George
To: Pulaski, Casimir



Sir
Head Quarters [Valley Forge] 14th January 1778

Your Letter of the 9th Instant was deliver’d to me yesterday—and I immediately acquainted the Forage Master General with such parts of it as related to his Department—if proper Magazines for the Subsistence of the Cavalry cannot be formed at Trenton, this is an insurmountable obstacle to their quartering there, and they must of necessity be removed to Flemingtown or some other convenient place in that neighborhood—where the proper supplies can be obtained—but if the only objection to Trenton be a little difficulty that may at first occur in procuring the most desirable Quarters for the Officers and men, I would not have any time lost in seeking farther—the Barracks and the Town together will certainly furnish ample Quarters for the Galleymen and the Cavalry—the latter may with more propriety be billeted on the Inhabitants in order to have their horses immediately under their eye.
As so much has been said of the Character and abilities of Mr Crovatch,

I have no objection to his being engaged in the Capacity of Exercise Master for a few Months—at the same time I must caution you against a fondness for introducing foreigners into the Service, their ignorance of the Language of the Country and of the genius and manners of the people, frequently occasion difficulties and disgusts which we should not run the risque of, unless it be in favour of extraordinary Talents and good qualities—I shall give orders to the Quarter Master to employ the Armourer at Easton for the Service of the Cavalry, provided he has not been previously engaged in any other way by the Commissary of Military Stores.
I must postpone any decision with respect to the horses, until the arrival of the Committee of Congress—as I am in daily expectation of those Gentlemen, I hope you will not be long kept in Suspense—if you can in the mean time, engage the Owners to keep their horses on the Spot, you will take every proper Step for that purpose—I have no objection to your making Trial of the Abilities of Mr Betkin as Brigade Major for the present—it will soon be discover’d whether he is equal to the Office—I am &c.
